NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 12 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

W. GARY OLSON,                                  No.    14-36100

                Plaintiff-Appellant,            D.C. No. 2:13-cv-00782-RSM

 v.
                                                MEMORANDUM*
EDWINA S. UEHARA, in her official and
individual capacities; RICHARD
CORDOVA, in her official and individual
capacities; SHARI SPUNG; UNIVERSITY
OF WASHINGTON, an agency of the State
of Washington; MICHAEL K YOUNG, in
his official and individual capacities; JOHN
DOE, I through IV, fictitious names for
individuals whose true names are currently
unknown, in their official and individual
capacities,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                             Submitted June 8, 2017**
                               Seattle, Washington


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: McKEOWN, CALLAHAN, and IKUTA, Circuit Judges.

      W. Gary Olson appeals the district court’s grant of summary judgment on

his claims against the University of Washington and various university employees

(collectively, “the University”). We have jurisdiction under 28 U.S.C. § 1291 and

review de novo the district court’s summary judgment. Ambat v. City & Cty. of

San Francisco, 757 F.3d 1017, 1023 (9th Cir. 2014). We affirm.

      With respect to Olson’s retaliation claim, even if we assume that he

advanced a prima facie showing of retaliation under Wash. Rev. Code § 49.60.210,

Olson has failed to rebut the University’s legitimate, nonretaliatory reason for

taking an adverse employment action against him. See Hollenback v. Shriners

Hosps. for Children, 206 P.3d 337, 343–44 (Wash. Ct. App. 2009). Specifically,

Olson has failed to raise a genuine issue of material fact that the University’s

proffered reason was pretextual or that an improper, retaliatory purpose was a

“substantial factor” motivating the University’s actions. See Scrivener v. Clark

Coll., 334 P.3d 541, 546–47 (Wash. 2014).

      Olson's Fourteenth Amendment claim for deprivation of his liberty interest

without due process also fails. Even assuming that Olson has established that his

asserted harms are sufficient to trigger the procedural protections of the Fourteenth

Amendment, cf. Paul v. Davis, 424 U.S. 693, 711–12 (1976), he received an

adequate pre-deprivation opportunity to clear his name. Cox v. Roskelley, 359 F.3d
2
1105, 1110–12 (9th Cir. 2004).

      Because we uphold the district court’s grant of summary judgment, we need

not address the exclusion of Olson’s damages expert for untimely disclosure under

Federal Rule of Civil Procedure 26(a)(2).

      AFFIRMED.




                                        3